DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10,519,357 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree waste from trunk, rachis, leaves, leaflets or roots while ‘357 recites a lost circulation material comprising date tree fruit caps. However, SAUDI ARAMCO discloses that any part of the date tree, such as seeds, leaves and trunk can be used as lost circulation material. Thus, one of ordinary skill in the art would have known to use any part of the date tree that provides for a lost circulation material.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,023,781.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘781 recites date tree rachis, making them obvious variants of each other. 

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,087,353.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘353 recites date tree rachis, making them obvious variants of each other. 

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,259,982 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘982 recites date tree seeds. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 - 24 of U.S. Patent No. 9,957,433 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree waste from trunk, rachis, leaves, leaflets or roots while ‘433 recites date tree seeds. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. ‘433 recites, additionally, a homogenizer, while the present claims are more broadly silent regarding said homogenizer, thus fully encompassing ‘433.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,513,647 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree waste from trunk, rachis, leaves, leaflets or roots while ’647 recites a lost circulation material comprising date tree fruit caps. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10,781,354.
Although the claims at issue are not identical, they are not patentably distinct from each other because ’354 recites a bentonite mud while the present claims more broadly recite clay, thus fully encompassing ‘354.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent 10,494,558.
Although the claims at issue are not identical, they are not patentably distinct from each other because ’558 recites a lost circulation material comprising any one of date tree trunks, leaves and panicles while the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots, making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,487,253 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ‘253 recites date tree spikelets. However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO. 

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent 10,392,549.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ‘549 recites date tree trunks, making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent 10,479,920.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots while ‘920 recites a lost circulation material comprising date tree rachis (i.e. stem or trunk), making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent 10,414,965.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘965 recites a lost circulation material comprising date tree leaves, trunks or stems while the present claims specifically recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots, making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent 10,336,930.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘930 recites a lost circulation material comprising date tree leaves, trunks and stems while the present claims specifically recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots, making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent 10,457,846 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots while ‘846 recites a lost circulation material comprising date tree seeds. However, SAUDI ARAMCO discloses that any part of the date tree, such as seeds and leaves, can be used as lost circulation material. Thus, one of ordinary skill in the art would have known to use any part of the date tree that provides for a lost circulation material.

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent 10,611,943.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ’943 recites date tree rachis fibers, making them obvious variants of each other. ‘943 recites additionally a viscosifier and acid-soluble particles, while the present claims are more broadly silent regarding said additives, thus fully encompassing ‘943. 

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent 10,544,345 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite a lost circulation material comprising date tree trunk, rachis, leaves, leaflets or roots while ‘345 recites a lost circulation material comprising date tree fruit caps. However, SAUDI ARAMCO discloses that any part of the date tree, such as seeds, leaves and trunk can be used as lost circulation material. Thus, one of ordinary skill in the art would have known to use any part of the date tree that provides for a lost circulation material.

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent 11,046,879 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree trunk, rachis, leaves, leaflets or roots while ’098 recites an LCM drilling fluid comprising date fruit caps.  However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.  

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 10,800,960.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ’308 recites date tree leaflets, making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 2 of U.S. Patent 11,046,878 in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree trunk, rachis, leaves, leaflets or roots while ’089 recites an LCM drilling fluid comprising date fruit caps.  However, SAUDI ARAMCO discloses that any part of the palm tree can be used as LCM in drilling fluids, such as from date waste pruning, old damaged and non-productive date trees, and waste such as date tree leaves, seeds and trunks. Thus, one of ordinary skill in the art would have known to use any part of the date tree, interchangeably, as taught by SAUDI ARAMCO.  

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 11,053,423.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite date tree trunk, rachis, leaves, leaflets or roots while ’308 recites date tree leaves, making them obvious variants of each other.

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 10,800,959.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims further recite that the drilling fluid is water-based or oil-based, making them obvious variants of each other since the drilling fluid in ‘959 is necessarily wither water-based or oil-based.

Claims 1 – 6 and 9 - 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 11,434,404.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite an LCM drilling fluid comprising date tree trunk, rachis, leaves, leaflets or roots while ’349 recites an LCM drilling fluid comprising date fruit rachis, making them obvious variants of each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over SAMUEL et al (US 2015/0072901)  alone and/or in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015).
Claims 1 – 5 and 13: SAMUEL discloses (see entire document) a process to control lost circulation in a lost circulation zone in a wellbore, the process comprising introducing a water-based drilling fluid into the lost circulation zone (abstract, [0003], [0007], [0085], [0128]) [as claimed]. 
The drilling fluid comprises bentonite [as claimed], caustic soda [as claimed], soda ash [as claimed] (table 8) [reading on claim 2], and the LCM is plant material, including without limitation, waste guar chaff from the seeds of the guar plant, nut shells, ground wood, other fibrous cellulosic materials and mixtures and combinations thereof ([0075], [0076], [0101], claims 9, 14). SAMUEL further discloses a non-exhaustive list of known LCM materials, including wood shavings, corn stalks, cocoa bean shell, rice hull, ground corncobs, cotton, citrus pulp, oat hulls, etc. ([0011]) [all of which read on the claimed LCM consisting of waste fibers].
SAMUEL discloses that the LCM fibers range from 0.5 to 2000 microns ([0018]-[0020]; that the particle size distribution is designed to effectively reduce or prevent loss circulation or effectively reduce or prevent fluid loss into a formation ([0018)]); and that it is known that LCM ranges from 2 to 100 mesh ([0011]) (i.e., 9.5 mm – 0.149 mm) [encompassing the claimed range of 5-15 mm with sufficient specificity]. A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Additionally, in light of SAMUEL’s disclosure, one of ordinary skill in the art would be motivated to vary the particle size though routine experimentation to ensure that the LCM effectively reduces or prevents loss circulation or effectively reduces or prevents fluid loss into a formation, as taught by SAMUEL, and have thus arrived the claimed  5-15 mm. It  has been settled that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and, merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
SAMUEL discloses a list of plant fibers and that the list is without limitation and is non-exhaustive, but does not explicitly disclose date tree fibers. However, 
Since the totality of the of the instant claims is encompassed by SAMUEL, the subject matter as a whole would have been obvious to one of ordinary skill in the art since it has been held that  the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2d 1385 (20070); and that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). Specifically, one of ordinary skill in the art would have known to replace the plant fibers taught by SAMUEL with the fibers from a date palm, through routine experimentation, in the process of controlling lost circulation, with reasonable expectation of success.
In addition:
SAUDI ARAMCO discloses (see entire document) a drilling fluid to control lost circulation in a wellbore comprising a lost circulation material (LCM) [as claimed]. 
The LCM are fibers made of raw date tree waste from tree pruning waste and old damaged and non-productive date trees. It comprises waste such as date tree leaves, seeds and trunks [as claimed]. 
It would have been obvious to one of ordinary skill in the art to have replaced SAMUEL’s plant waste with SAUDI ARAMCO’s date palm waste since SAMUEL discloses to use any of numerous biomass fibrous waste, and SAUDI ARAMCO discloses date tree as the plant waste in the same field of endeavor disclosed by both of solving the same problem of dealing with waste plant fibers by recovering said waste and using it as a lost circulation material in drilling fluids, and have thus arrived at the present claims.
SAMUEL discloses dry plant fibers are added to the water to make the drilling fluid ([0014], [0015], [0054],  claims 1 and 15) but is silent regarding the percentage of moisture in the dry fibers. However, since SAMUEL discloses dry fibers it implies that SAMUEL is open to any low amount of moisture left in the fibers and, thus, it would be well within the scope of one of ordinary skill in the art to have varied the dryness of the fibers through routine experimentation, especially since the end-result is to have added said fibers into water to make the drilling fluid where the moisture content would eventually be 100%, and have thus arrived at the claimed composition, namely a water-based drilling fluid comprising the plant fibers.
Claim 6: Although SAMUEL is silent regarding the pH of the fluid, it is necessarily the claimed at least 10 since SAMUEL and SAMUEL in view of SAUDI ARAMCO discloses the claimed drilling fluid, which includes the strong base of caustic soda which would make the fluid very basic.
Claim 9: SAMUEL broadly discloses 1 - 99% gum chaff ([0051]) and is silent regarding the concentration of the additional ground plant materials. However, it would have been obvious to one of ordinary skill in the art to have added as much of it as needed, through routine experimentation, so it can perform as a lost circulation material since SAMUEL’s stated objective is to use the plant biomass as a lost circulation material in the drilling fluid by introducing the fluid into a wellbore to control lost circulation, wherein it has been settled that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and, merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claim 10: SAUDI ARAMCO discloses that the date tree waste to be added to the drilling fluid is raw waste [reading on the claimed untreated waste].
Claims 11-12:  SAMUEL in view of SAUDI ARAMCO is silent regarding the diameter and aspect ratio of the fibers. However, the references teach a length of 9.5 mm – 0.149 mm, encompassing the claimed ranges, and discloses to grind the fibers, wherein the fibers are the same date fibers as claimed. As such, the references’ diameter and aspect ratio are expected to be the same as claimed or, alternatively, can be shredded to the claimed values, through routine experimentation, to achieve SAMUEL’s stated objective of using the waste fibers as a lost circulation material and wherein SAMUEL further discloses that any size of comminuted material may be utilized as long as the size produces the desired results of acting as a lost circulation material, and have thus arrived at the claimed diameter and aspect ratio ranges. It has been settled that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and, merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

Claims 1 – 6 and 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over SAMUEL et al (US 2015/0072901)  in view of SAUDI ARAMCO ("Local Palm Trees Support Technical Solutions”, Dhahran, August 4, 2015) and further in view of WAJHEEUDDIN, M. et al. ("An Experimental Study On Particle Sizing Of Natural Substitutes For Drilling Fluid Applications", Journal of Nature Science and Sustainable Technology, 1 April 2014, pages 259-324) and/or OLIVEIRA et al (WO2016/028470 using US 2017/0240791 as equivalent) and/or MILLER et al (US 2014/0038857) and/or POMERLEAU (US 2010/0230169).
SAMUEL’s and SAUDI ARAMCO’s disclosures are discussed above and are incorporated herein by reference.
In addition to the rejection above regarding the  length, aspect ratio, diameter and concentration of the plant fibers, WAJHEEUDDIN, OLIVIERA, MILLER and POMERLEAU, below, teach that it is well known in the art to vary the concentration, length, diameter and aspect ratio of the LCM in order to use it in drilling fluids to successfully control lost circulation in the wellbore:
WAJHEEUDDIN discloses (see entire document) a study of particle sizing of natural substitutes for drilling fluid applications. WAJHEEUDDIN discloses to introduce the drilling fluid into the wellbore, wherein the fluid comprises date seeds that are ground to several particle sizes (abstract; Introduction and lines 3-6 under Introduction; table 1; page 4, 1st full paragraph, lines 4 – 7; tables 3 and 4; page 8; figures 3 and 4; page 11, 1st paragraph; conclusion).
Significantly, WAJHEEUDDIN discloses that the types, quantities, concentration and shape of the solids present in drilling  fluids play a major role in the fluid’s density, viscosity, filter-cake quality/filtration control and other chemical and mechanical properties; it influences costs, drilling rate, hydraulics, dilution rate, torque, drag, surge and swab pressures, differential sticking, lost circulation, hole stability and balling of the bit and bottom–hole assembly; and it is key to productivity (page 2, 1st  paragraph under Introduction).
WAJHEEUDDIN further discloses that the sizes of the particulates added to drilling fluids are critical from the point of view of controlling the extent of damage to the formation. A substantial layer of mud cake is formed on the surface beyond a critical particle size and this subsequently acts as a filter allowing only some finer particles to continue penetrating into the formation. A table of particle sizes as per the American Petroleum Institute 13C bulletin is also given, including from greater than 2,000 microns (2 mm), 2,000-250 and 250-74 microns (page 2, 2nd paragraph under Introduction; table 1).
WAJHEEUDDIN discloses that the finer particles (and wherein  300 microns are classified as intermediate size as per the American Petroleum Institute 13C bulletin) have a tendency to get suspended in the drilling mud and form a filter cake and thus avoid fluid loss into the formation (page 8, both paragraphs) and protect the surrounding rock from damage while stabilizing the well, but that careful determination of the optimum particle size is essential as very small particulates may themselves penetrate the surrounding rock formation, blocking pores and cause an irreversible damage to the production zone (paragraph on page 11 and continued on page 12).
WAJHEEUDDIN also discloses that work has been done on ground nutshells and cocoa bean shells to control lost circulation and found optimal particles ranges from 2 to 100 mesh (9.5 mm – 0.149 mm); and work has been done on peach seeds to control lost circulation wherein the particle size range from 4 mesh to 200 mesh (i.e. 4.7 mm to 0.074 mm) and that this size grading assures that all the particle sizes necessary for the efficient bridging of the porous subsurface formations would be present in the additive. The smaller seed particles would continually filter into porous formations until an effective mud sheath is formed by the larger seed particles. (page 12, full paragraph – page 13, end of said paragraph). 
OLIVEIRA discloses (see entire document) a method to control lost circulation comprising introducing a drilling fluid into a wellbore, wherein the fluid comprises a plurality of fibers taken from the leaves of the Curaua plant. The leaves are flaked to granular shape or any other shape, and have an aspect ratio of length to diameter that can vary widely from 2:1 to 5,000:1 and is added to the wellbore at a concentration of 20 to 120 pounds per barrel, wherein the concentration depends on the specific treatment such as , e.g., for seepage losses, partial losses, or severe losses (abstract, [0002]), [0027], [0028], [0031], [0032], table 1, claims 1, 2, 11-13).
MILLER discloses (see entire document) a method to control lost circulation for a wide range of fracture sizes and variety of lost circulation needs, the process comprising introducing a drilling fluid into a wellbore, wherein the fluid comprises walnut pieces sized 100 – 4,000 microns and is added at concentrations of 10 – 120 pounds per barrel (abstract, [0012], [0022], claims 1, 2, 6, 7, 19, 21).
POMERLEAU discloses (see entire document) a method to control lost circulation and seepage loss, the process comprising introducing a drilling fluid into a wellbore, wherein the fluid comprises comminuted particles of plants and mineral materials, such as from nut and seed shells or hulls from flax, coconut, maize, rice, walnut, hemp, bark, etc., and barite, pumice or dolomite, having an average particle size of 180 – 4,000 microns and used in concentrations of 0.01 – 700 ppb depending on the formation condition, and wherein the particle size and concentration can be adjusted in response to observed data from the well (abstract, [0001], [0017], [0019], [0020], [0024], [0032], [0034], [0060], [0063], [0075]).
In light of the all the above information wherein WAJHEEUDDIN discloses the importance of choosing the particle size, concentration and shape that best works as a lost circulation material or as a fluid loss additive, with dimensions such as 9.5 mm – 0.149 mm, as detailed above, and/or in light of  OLIVEIRA, and/or MILLER and/or POMERLEAU who disclose that the concentration of the lost circulation material can range from 0.01 to 700 ppb and particle sizes can range from 100 – 4000 microns or as high as an aspect ratio of length to diameter of 5,000:1 to as low as 2:1, depending on the formation condition and on the specific treatment such as, e.g., for seepage losses, partial losses, or severe losses, and wherein the particle size and concentration can be adjusted in response to observed data from the well, and since SAMUEL discloses that any size of the fiber can be used as long as it produces the desired results, and further discloses particle sizes below about 8 mesh [i.e. 2.38 mm] and 3 mm and as low as 0.1 microns and that it is known to use LCM ranging from 2 to 100 mesh (i.e., 9.5 mm – 0.149 mm) and SAUDI ARAMCO discloses to granulate the date tree waste fibers, it would have been obvious to one of ordinary skill in the art to be motivated to vary the granulation dimensions and concentration of SAMUEL’s and SAUDI ARAMCO’s plant fibers through routine experimentation, as taught by the above applied references, in order to use it in drilling fluids to control lost circulation in the wellbore, wherein the applied references are concerned with the same field of endeavor of using date tree materials and/or natural plant materials as the lost circulation material in drilling fluid.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765